DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
3.         Receipt of Applicant’s Amendment filed on 07/12/2022 is acknowledged.  The amendment includes the amending of claims 1-2, 4-13, and 16-18, and the cancellation of claim 3.
Duty of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, corresponding Japanese (JP 2019072366) and Chinese (CN 202010080544.9A) patent applications have been filed, and yet no search report (along with if any non-patented literature cited) and/or corresponding office actions have been submitted to the office.
Claim Rejections - 35 USC § 112
5.	The rejections raised in the Office Action mailed on 06/10/2022 have been overcome by applicant’s amendments received on 07/12/2022.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what happens when the opposite case occurs in the conditional limitation “wherein the processor deletes the range designated in response to the display of the deletion request from the second range and, in a case where in response to the data amount of the second range after the deletion still exceeding the data capacity of the second range determined by the data amount of the first text string or still exceeding the data capacity determined at the time of specifying the second range, continues displaying the deletion request”.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 1-2, 4-5, 8-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Minowa (JP 2005-267057) in view of Mao et al. (U.S. PGPUB 2014/0095673).
12.	Regarding claim 1, Minowa teaches a document processing apparatus comprising: 
A)  a processor, configured to:  receive specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated (Paragraphs 31, 38, and 65, Figure 7B).
	The examiner notes that Minowa teaches “a processor, configured to:  receive specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31), “The computer 2 includes a scanner 3 that reads image data from a paper medium such as a newspaper or magazine, an OCR 4 that extracts text data by performing character recognition of the read image data, and a keyboard 5 that edits the extracted text data. A mouse 6 for designating an arbitrary position (reference point P) on the image data, a display 7 for displaying image data read by the scanner 3, a controller 8 for controlling the entire computer 2, and a controller 8” (Paragraph 38), and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse of a computer 2 (which clearly includes a processor)) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a first range (via a mouse) for the first text string of “Prosecutors detained Monday a Japanese researcher” (which is then analyzed via OCR and subsequently indexed) and specify a second range (via a mouse) for a second text string (that is at least partially different from the first text string)  of “industrial espionage” (which then analyzed via OCR and subsequently indexed).
	Minowa does not explicitly teach:
B)  determine whether a data amount of the second text string generated from the second range or exceeds a data capacity of the second text string determined by a data amount of the first text string or exceeds a data capacity which is determined at the time of specifying the second range;
C)  in response to the data amount of the second text string not exceeding the data capacity of the second text string determined by the data amount of the first text string or not exceeding the data capacity determined at the time of specifying the second range, control the reception of the specifying of the second range.
	Mao, however, teaches “determine whether a data amount of the second text string generated from the second range or exceeds a data capacity of the second text string determined by a data amount of the first text string or exceeds a data capacity which is determined at the time of specifying the second range” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32), and “in response to the data amount of the second text string not exceeding the data capacity of the second text string determined by the data amount of the first text string or not exceeding the data capacity determined at the time of specifying the second range, control the reception of the specifying of the second range” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32).
	The examiner further notes that the secondary reference of Mao teaches the concept of ascertaining whether copied/cut text content exceeds a size limit (i.e. capacity) in order for performing subsequent potential pasting operations.  The combination would result in the determining if the highlighted second range of Minowa exceeds a capacity.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mao’s would have allowed Minowa’s to provide a method for selectively rejecting copying & pasting operations, as noted by Mao (Paragraph 58).

Regarding claim 2, Minowa teaches a document processing apparatus, document processing apparatus, and non-transitory computer readable medium comprising: 
A)  a processor, configured to:  receive specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated (Paragraphs 31, 38, and 65, Figure 7B).
	The examiner notes that Minowa teaches “a processor, configured to:  receive specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31), “The computer 2 includes a scanner 3 that reads image data from a paper medium such as a newspaper or magazine, an OCR 4 that extracts text data by performing character recognition of the read image data, and a keyboard 5 that edits the extracted text data. A mouse 6 for designating an arbitrary position (reference point P) on the image data, a display 7 for displaying image data read by the scanner 3, a controller 8 for controlling the entire computer 2, and a controller 8” (Paragraph 38), and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse of a computer 2 (which clearly includes a processor)) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a first range (via a mouse) for the first text string of “Prosecutors detained Monday a Japanese researcher” (which is then analyzed via OCR and subsequently indexed) and specify a second range (via a mouse) for a second text string (that is at least partially different from the first text string)  of “industrial espionage” (which then analyzed via OCR and subsequently indexed).
	Minowa does not explicitly teach:
B)  determine whether a data amount of the second range exceeds a data capacity of the second range determined by a data amount of the first text string or exceeds a data capacity which is determined at the time of specifying the second range;
C)  in response to the data amount of the second text string not exceeding the data capacity of the second range determined by the data amount of the first text string or not exceeding the data capacity determined at the time of specifying the second range, control the reception of the specifying of the second range.
	Mao, however, teaches “determine whether a data amount of the second range exceeds a data capacity of the second range determined by a data amount of the first text string or exceeds a data capacity which is determined at the time of specifying the second range” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32), and “in response to the data amount of the second text string not exceeding the data capacity of the second range determined by the data amount of the first text string or not exceeding the data capacity determined at the time of specifying the second range, control the reception of the specifying of the second range” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32).
	The examiner further notes that the secondary reference of Mao teaches the concept of ascertaining whether copied/cut text content exceeds a size limit (i.e. capacity) in order for performing subsequent potential pasting operations.  The combination would result in the determining if the highlighted second range of Minowa exceeds a capacity.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mao’s would have allowed Minowa’s to provide a method for selectively rejecting copying & pasting operations, as noted by Mao (Paragraph 58).

	Regarding claim 4, Minowa does not explicitly teach a document processing apparatus comprising:
A)  wherein in response to the data amount of the second text string exceeding the data capacity of the second text string determined by the data amount of the first text string or exceeding the data capacity determined at the time of specifying the second range, the processor displays a deletion request for requesting designation of a range deleted from the second range.
	Mao, however, teaches “wherein in response to the data amount of the second text string exceeding the data capacity of the second text string determined by the data amount of the first text string or exceeding the data capacity determined at the time of specifying the second range, the processor displays a deletion request for requesting designation of a range deleted from the second range” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32).
	The examiner further notes that the instant specification states that the deletion message either explicitly or implicitly requests deletion in the event that the capacity is exceeded (See “The image viewer 204 performs an alert display that indicates that the indexing range exceeds the data amount (S34). This alert display includes a message that explicitly or implicitly requests a partial range to be deleted from the indexing range” (Paragraph 79)).  Thus, the displayed error message in response to copied/cut text content exceeding a size limit (i.e. capacity) teaches an implicit “deletion” request in the broadest reasonable interpretation.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mao’s would have allowed Minowa’s to provide a method for selectively rejecting copying & pasting operations, as noted by Mao (Paragraph 58).

Regarding claim 5, Minowa does not explicitly teach a document processing apparatus comprising:
A)  wherein in response to the data amount of the second range exceeding the data capacity of the second range determined by the data amount of the first text string or exceeding the data capacity determined at the time of specifying the second range, the processor displays a deletion request for requesting designation of a range deleted from the second range.
	Mao, however, teaches “wherein in response to the data amount of the second range exceeding the data capacity of the second range determined by the data amount of the first text string or exceeding the data capacity determined at the time of specifying the second range, the processor displays a deletion request for requesting designation of a range deleted from the second range” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32).
	The examiner further notes that the instant specification states that the deletion message either explicitly or implicitly requests deletion in the event that the capacity is exceeded (See “The image viewer 204 performs an alert display that indicates that the indexing range exceeds the data amount (S34). This alert display includes a message that explicitly or implicitly requests a partial range to be deleted from the indexing range” (Paragraph 79)).  Thus, the displayed error message in response to copied/cut text content exceeding a size limit (i.e. capacity) teaches an implicit “deletion” request in the broadest reasonable interpretation.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mao’s would have allowed Minowa’s to provide a method for selectively rejecting copying & pasting operations, as noted by Mao (Paragraph 58).

	Regarding claim 8, Minowa further teaches a document processing apparatus comprising:
A)  wherein the processor displays a part of the first range corresponding to the one or more text strings generated from the first range in a highlighted manner on a screen displaying the content of the document for receiving the specifying of the second range (Paragraphs 31, 38, and 65, Figure 7B).
	The examiner notes that Minowa teaches “wherein the processor displays a part of the first range corresponding to the one or more text strings generated from the first range in a highlighted manner on a screen displaying the content of the document for receiving the specifying of the second range” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31), “The computer 2 includes a scanner 3 that reads image data from a paper medium such as a newspaper or magazine, an OCR 4 that extracts text data by performing character recognition of the read image data, and a keyboard 5 that edits the extracted text data. A mouse 6 for designating an arbitrary position (reference point P) on the image data, a display 7 for displaying image data read by the scanner 3, a controller 8 for controlling the entire computer 2, and a controller 8” (Paragraph 38), and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse of a computer 2 (which clearly includes a processor)) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a first range (via a mouse) for the first text string of “Prosecutors detained Monday a Japanese researcher” (which is highlighted as shown in Figure 7B) on a screen that also shows a second range of potential future specification for a second text string of “industrial espionage”.

Regarding claim 9, Minowa further teaches a document processing apparatus comprising:
A)  wherein among one or more text strings that are generated from a range other than the second range in the content of the document and show the feature of the document, the processor displays a text string that is not included in the one or more text strings generated from the second range in a highlighted manner on the screen (Paragraphs 31, 38, and 65, Figure 7B).
	The examiner notes that Minowa teaches “wherein among one or more text strings that are generated from a range other than the second range in the content of the document and show the feature of the document, the processor displays a text string that is not included in the one or more text strings generated from the second range in a highlighted manner on the screen” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31), “The computer 2 includes a scanner 3 that reads image data from a paper medium such as a newspaper or magazine, an OCR 4 that extracts text data by performing character recognition of the read image data, and a keyboard 5 that edits the extracted text data. A mouse 6 for designating an arbitrary position (reference point P) on the image data, a display 7 for displaying image data read by the scanner 3, a controller 8 for controlling the entire computer 2, and a controller 8” (Paragraph 38), and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse of a computer 2 (which clearly includes a processor)) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a first range (via a mouse) for the first text string of “Prosecutors detained Monday a Japanese researcher” (which is highlighted and not in the potential second range as shown in Figure 7B) on a screen that also shows the second range of potential future specification for a second text string of “industrial espionage”.

Regarding claim 10, Minowa further teaches a document processing apparatus comprising:
A)  wherein the processor displays the one or more text strings included in an overlapping range of the second range that overlaps with the first range to be distinguishable from the one or more text strings generated in a non-overlapping range of the second range that does not overlap with the first range on a screen displaying the content of the document for receiving the specifying of the second range (Paragraphs 31, 38, and 65, Figure 7B).
	The examiner notes that Minowa teaches “wherein the processor displays the one or more text strings included in an overlapping range of the second range that overlaps with the first range to be distinguishable from the one or more text strings generated in a non-overlapping range of the second range that does not overlap with the first range on a screen displaying the content of the document for receiving the specifying of the second range” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31), “The computer 2 includes a scanner 3 that reads image data from a paper medium such as a newspaper or magazine, an OCR 4 that extracts text data by performing character recognition of the read image data, and a keyboard 5 that edits the extracted text data. A mouse 6 for designating an arbitrary position (reference point P) on the image data, a display 7 for displaying image data read by the scanner 3, a controller 8 for controlling the entire computer 2, and a controller 8” (Paragraph 38), and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that due to the diction of “distinguishable”, the aforementioned claim limitation is interpreted as intended use.  Thus, Minowa is “capable” of performing the display of potential overlapping text and non-overlapping text.

Regarding claim 11, Minowa further teaches a document processing apparatus comprising:
A)  wherein the processor performs control such that among one or more text strings that are generated from a range other than the second range in the content of the document and show the feature of the document, a text string not included in the second text string is displayed in a highlighted manner on the screen (Paragraphs 31, 38, and 65, Figure 7B).
	The examiner notes that Minowa teaches “wherein the processor performs control such that among one or more text strings that are generated from a range other than the second range in the content of the document and show the feature of the document, a text string not included in the second text string is displayed in a highlighted manner on the screen” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31), “The computer 2 includes a scanner 3 that reads image data from a paper medium such as a newspaper or magazine, an OCR 4 that extracts text data by performing character recognition of the read image data, and a keyboard 5 that edits the extracted text data. A mouse 6 for designating an arbitrary position (reference point P) on the image data, a display 7 for displaying image data read by the scanner 3, a controller 8 for controlling the entire computer 2, and a controller 8” (Paragraph 38), and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse of a computer 2 (which clearly includes a processor)) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a first range (via a mouse) for the first text string of “Prosecutors detained Monday a Japanese researcher” (which is highlighted and not in the potential second range housing the second text string of “industrial espionage” as shown in Figure 7B).

Regarding claim 12, Minowa further teaches a document processing apparatus comprising:
A)  wherein the processor performs control such that among one or more text strings that are generated from a range other than the first range and show the feature of the document, a text string not included in the first text string is displayed in a highlighted manner on a screen displaying the content of the document for receiving the specifying of the second range (Paragraphs 31, 38, and 65, Figure 7B).
	The examiner notes that Minowa teaches “wherein the processor performs control such that among one or more text strings that are generated from a range other than the first range and show the feature of the document, a text string not included in the first text string is displayed in a highlighted manner on a screen displaying the content of the document for receiving the specifying of the second range” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31), “The computer 2 includes a scanner 3 that reads image data from a paper medium such as a newspaper or magazine, an OCR 4 that extracts text data by performing character recognition of the read image data, and a keyboard 5 that edits the extracted text data. A mouse 6 for designating an arbitrary position (reference point P) on the image data, a display 7 for displaying image data read by the scanner 3, a controller 8 for controlling the entire computer 2, and a controller 8” (Paragraph 38), and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse of a computer 2 (which clearly includes a processor)) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) specify a different range (via a mouse) for a text string of “United States” (which would be highlighted and is different than the first range of “Prosecutors detained Monday a Japanese researcher”) on a screen that also shows a second range of potential future specification for a second text string of “industrial espionage”.

Regarding claim 16, Minowa further teaches a document processing apparatus comprising:
A)  wherein among the one or more text strings included in the second text string generated from the second range, the processor displays a text string that is not included in the first text string generated from the first range on a screen displaying the content of the document for receiving the specifying of the second range (Paragraphs 31, 38, and 65, Figure 7B).
	The examiner notes that Minowa teaches “wherein among the one or more text strings included in the second text string generated from the second range, the processor displays a text string that is not included in the first text string generated from the first range on a screen displaying the content of the document for receiving the specifying of the second range” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31), “The computer 2 includes a scanner 3 that reads image data from a paper medium such as a newspaper or magazine, an OCR 4 that extracts text data by performing character recognition of the read image data, and a keyboard 5 that edits the extracted text data. A mouse 6 for designating an arbitrary position (reference point P) on the image data, a display 7 for displaying image data read by the scanner 3, a controller 8 for controlling the entire computer 2, and a controller 8” (Paragraph 38), and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse of a computer 2 (which clearly includes a processor)) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a second range of a of “industrial espionage” that includes text string(s) not included in the first range of “Prosecutors detained Monday a Japanese researcher”.

Regarding claim 17, Minowa does not explicitly teach a document processing apparatus comprising:
A)  wherein in response to the data amount of the second text string being less than the data capacity of the second text string determined by the data amount of the first text string or being less than a data capacity determined at the time of specifying the second range, the processor performs notification that the second range is further spreadable.
	Mao, however, teaches “wherein in response to the data amount of the second text string being less than the data capacity of the second text string determined by the data amount of the first text string or being less than a data capacity determined at the time of specifying the second range, the processor performs notification that the second range is further spreadable” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32).
	The examiner further notes that due to the diction of “spreadable”, the aforementioned claim limitation is interpreted as intended use.  Moreover, the instant specification does not even define what “spreadable constitutes” (the term is only mentioned once in the originally filed claim 17 in the specification).  Thus, Mao is “capable” of performing the display of potential overlapping text and non-overlapping text.
.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mao’s would have allowed Minowa’s to provide a method for selectively rejecting copying & pasting operations, as noted by Mao (Paragraph 58).

Regarding claim 18, Minowa teaches a non-transitory computer readable medium comprising: 
A)  a computer to receive specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated (Paragraphs 31, 38, and 65, Figure 7B).
	The examiner notes that Minowa teaches “a computer to receive specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31), “The computer 2 includes a scanner 3 that reads image data from a paper medium such as a newspaper or magazine, an OCR 4 that extracts text data by performing character recognition of the read image data, and a keyboard 5 that edits the extracted text data. A mouse 6 for designating an arbitrary position (reference point P) on the image data, a display 7 for displaying image data read by the scanner 3, a controller 8 for controlling the entire computer 2, and a controller 8” (Paragraph 38), and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse of a computer 2 (which clearly includes a processor)) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a first range (via a mouse) for the first text string of “Prosecutors detained Monday a Japanese researcher” (which is then analyzed via OCR and subsequently indexed) and specify a second range (via a mouse) for a second text string (that is at least partially different from the first text string)  of “industrial espionage” (which then analyzed via OCR and subsequently indexed).
	Minowa does not explicitly teach:
B)  determine whether a data amount of the second text string generated from the second range exceeds a data capacity of the second text string determined by a data amount of the first text string or exceeds a data capacity which is determined at the time of specifying the second range;
C)  in response to the data amount of the second text string not exceeding the data capacity of the second text string determined by the data amount of the first text string or not exceeding the data capacity determined at the time of specifying the second range, control the reception of the specifying from the second range.
	Mao, however, teaches “determine whether a data amount of the second text string generated from the second range exceeds a data capacity of the second text string determined by a data amount of the first text string or exceeds a data capacity which is determined at the time of specifying the second range” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32), and “in response to the data amount of the second text string not exceeding the data capacity of the second text string determined by the data amount of the first text string or not exceeding the data capacity determined at the time of specifying the second range, control the reception of the specifying from the second range” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32).
	The examiner further notes that the secondary reference of Mao teaches the concept of ascertaining whether copied/cut text content exceeds a size limit (i.e. capacity) in order for performing subsequent potential pasting operations.  The combination would result in the determining if the highlighted second range of Minowa exceeds a capacity.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mao’s would have allowed Minowa’s to provide a method for selectively rejecting copying & pasting operations, as noted by Mao (Paragraph 58).
10.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Minowa (JP 2005-267057) in view of Mao et al. (U.S. PGPUB 2014/0095673) as applied to claims 1-2, 4-5, 8-12, and 16-18 above, and further in view of Graff et al. (U.S. PGPUB 2014/0379814).
11.	Regarding claim 6, Minowa does not explicitly teach a document processing apparatus comprising:
A)  wherein the processor deletes the range designated in response to the display of the deletion request from the second range.
	Mao, however, teaches “wherein the processor deletes the range designated in response to the display of the deletion request from the second range” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32).
	The examiner further notes that the instant specification states that the deletion message either explicitly or implicitly requests deletion in the event that the capacity is exceeded (See “The image viewer 204 performs an alert display that indicates that the indexing range exceeds the data amount (S34). This alert display includes a message that explicitly or implicitly requests a partial range to be deleted from the indexing range” (Paragraph 79)).  Thus, the displayed error message in response to copied/cut text content exceeding a size limit (i.e. capacity) teaches an implicit “deletion” request in the broadest reasonable interpretation.  Such an implicit “deletion” request can result in a user manually cutting & pasting a smaller portion of text (i.e. “deleting” the initial range that was deemed over the capacity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mao’s would have allowed Minowa’s to provide a method for selectively rejecting copying & pasting operations, as noted by Mao (Paragraph 58).
	Minowa and Mao do not explicitly teach:
B)  in response to the data amount of the second text string generated from the second range after the deletion still exceeding the data capacity of the second text string determined by the data amount of the first text string or still exceeding the data capacity determined at the time of specifying the second range, continues displaying the deletion request.
	Graff, however, teaches “in response to the data amount of the second text string generated from the second range after the deletion still exceeding the data capacity of the second text string determined by the data amount of the first text string or still exceeding the data capacity determined at the time of specifying the second range, continues displaying the deletion request” as “a visual indicator may be displayed to the user as the textual content is entered, alerting the message originator that some of the textual content may not be delivered. This will allow the message originator to adjust the textual content as necessary. For example, in FIG. 11, the textual information that will be included in the character limited delivery platforms is shown as highlighted text, indicating to the message originator that the non-highlighted text will not be sent to those message recipients who have specified SMS or Twitter.RTM.. Additionally, certain message recipients may not have the capability to receive attachment on their mobile communication device and, accordingly, they will not receive the attachments. Alternatively, a color may be used to highlight one or more of message delivery platform icons 1010, if the length of the textual content is incompatible with one or more of the selected message delivery platforms” (Paragraph 162).
	The examiner further notes that the secondary reference of Graff teaches the concept of persistently displaying an alert indicating a “range” being over a threshold limit.  Such a display is continued as a user can edit/delete the message.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Graff’s would have allowed Minowa’s and Mao’s to provide a method for improving the efficiency of sending data, as noted by Graff (Paragraph 8).

Regarding claim 7, Minowa does not explicitly teach a document processing apparatus comprising:
A)  wherein the processor deletes the range designated in response to the display of the deletion request from the second range.
	Mao, however, teaches “wherein the processor deletes the range designated in response to the display of the deletion request from the second range” as “a copy/cut operation performed by a user can be detected on the source terminal. (S201) The copy/cut operation can be similar to conventional copy/cut operations. It can involve the user selecting certain data from an application interface and then the copy/cut option from a menu (or via other suitable means such as using a short key or gesture). The data subject to the copy or cut operation can be any data from the application interface and of any type. For example, the data can be a block of text from a received text message in a messaging application, contact information from an address book application, a picture from a photo album application, or a network address (e.g., a uniform resource locator (URL)) from a web browser application” (Paragraph 31) and “In response to the copy/cut operation, the copied/cut data can be saved in a local storage space such as a clipboard. (S202) The clipboard can be similar to the ones used in conventional copy-and-paste operations performed locally on the same device. In some embodiments, the clipboard can be a temporary data buffer that can be accessed by some or all programs on the terminal via, for example, defined programming interfaces. The clipboard can be implemented in software and designed to store data in various formats, such as but not limited to plain text, HyperText Markup Language (HTML), Rich Text Format (RTF), spreadsheet, and other types of database. In some embodiments, the clipboard can be associated with a user interface so that it can be called up independently or within an application. The size of the clipboard can be limited artificially by the software or by the size of the physical storage space of the device. In one embodiment, if the size of the copied/cut data exceeds the size limit of the clipboard, an error message can be shown to the user, indicating that the data has not been saved to the clipboard and thus not available for any subsequent pasting operation” (Paragraph 32).
	The examiner further notes that the instant specification states that the deletion message either explicitly or implicitly requests deletion in the event that the capacity is exceeded (See “The image viewer 204 performs an alert display that indicates that the indexing range exceeds the data amount (S34). This alert display includes a message that explicitly or implicitly requests a partial range to be deleted from the indexing range” (Paragraph 79)).  Thus, the displayed error message in response to copied/cut text content exceeding a size limit (i.e. capacity) teaches an implicit “deletion” request in the broadest reasonable interpretation.  Such an implicit “deletion” request can result in a user manually cutting & pasting a smaller portion of text (i.e. “deleting” the initial range that was deemed over the capacity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mao’s would have allowed Minowa’s to provide a method for selectively rejecting copying & pasting operations, as noted by Mao (Paragraph 58).
	Minowa and Mao do not explicitly teach:
B)  in a case where in response to the data amount of the second range after the deletion still exceeding the data capacity of the second range determined by the data amount of the first text string or still exceeding the data capacity determined at the time of specifying the second range, continues displaying the deletion request.
	Graff, however, teaches “in a case where in response to the data amount of the second range after the deletion still exceeding the data capacity of the second range determined by the data amount of the first text string or still exceeding the data capacity determined at the time of specifying the second range, continues displaying the deletion request” as “a visual indicator may be displayed to the user as the textual content is entered, alerting the message originator that some of the textual content may not be delivered. This will allow the message originator to adjust the textual content as necessary. For example, in FIG. 11, the textual information that will be included in the character limited delivery platforms is shown as highlighted text, indicating to the message originator that the non-highlighted text will not be sent to those message recipients who have specified SMS or Twitter.RTM.. Additionally, certain message recipients may not have the capability to receive attachment on their mobile communication device and, accordingly, they will not receive the attachments. Alternatively, a color may be used to highlight one or more of message delivery platform icons 1010, if the length of the textual content is incompatible with one or more of the selected message delivery platforms” (Paragraph 162).
	The examiner further notes that the secondary reference of Graff teaches the concept of persistently displaying an alert indicating a “range” being over a threshold limit.  Such a display is continued as a user can edit/delete the message.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Graff’s would have allowed Minowa’s and Mao’s to provide a method for improving the efficiency of sending data, as noted by Graff (Paragraph 8).
12.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Minowa (JP 2005-267057) in view of Mao et al. (U.S. PGPUB 2014/0095673) as applied to claims 1-2, 4-5, 8-12, and 16-18 above, and further in view of Schreter et al. (U.S. PGPUB 2016/0147808).
13.	Regarding claim 13, Minowa and Mao do not explicitly teach a document processing apparatus comprising:
A)  wherein the data capacity changes depending on a total data amount of one or more text strings or the number of documents of the plurality of documents, which is stored in a storage device storing the one or more text strings showing a feature of a document for each of a plurality of the documents.
	Schreter, however, teaches “wherein the data capacity changes depending on a total data amount of one or more text strings or the number of documents of the plurality of documents, which is stored in a storage device storing the one or more text strings showing a feature of a document for each of a plurality of the documents” as “Disclosed herein are system, method, and computer program product embodiments for inverted indexing. An embodiment operates by receiving a request to add a new document identifier (doc ID) to an inverted index. A memory block corresponding to where the doe ID is to be added is determined or located, and the available space remaining in the memory block is determined. If the memory block has available space, the doc ID is added to the memory block” (Abstract), “If document 106 includes a value 110 (e.g., in a particular field 112 or document text), then document processor 120 may send the doe ID 114 and value 110 (and field 112 or associated IX 104, if necessary) to index processor 104” (Paragraph 29), and “indexing system 102 determines whether the memory block has available space for the doc ID. For example, index processor 122 may determine if memory block 116 has available memory to store a new or additional doc ID 114. Index processor 122 may check the available space and/or used space of the memory block 116 to make this determination. In an embodiment, it may be known that a document ID 114 uses 32 bits of memory. Then for example, index processor 122 may determine if a memory block has more or less than 32 bits of memory” (Paragraph 31).
	The examiner further notes that the secondary reference of Schreter teaches that data space (i.e. capacity) of a memory block that houses indexed data (including text) of multiple documents changes when a new doc ID is to be added to an index that houses multiple doc ID(s) (i.e. is based on the number of documents). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schreter’s would have allowed Minowa’s and Mao’s to provide a method for reducing resources when processing documents, as noted by Schreter (Paragraph 1).

Regarding claim 14, Minowa and Mao do not explicitly teach a document processing apparatus comprising:
A)  wherein as the total data amount is increased, the data capacity is decreased.
	Schreter, however, teaches “wherein as the total data amount is increased, the data capacity is decreased” as “Disclosed herein are system, method, and computer program product embodiments for inverted indexing. An embodiment operates by receiving a request to add a new document identifier (doc ID) to an inverted index. A memory block corresponding to where the doe ID is to be added is determined or located, and the available space remaining in the memory block is determined. If the memory block has available space, the doc ID is added to the memory block” (Abstract), “If document 106 includes a value 110 (e.g., in a particular field 112 or document text), then document processor 120 may send the doe ID 114 and value 110 (and field 112 or associated IX 104, if necessary) to index processor 104” (Paragraph 29), and “indexing system 102 determines whether the memory block has available space for the doc ID. For example, index processor 122 may determine if memory block 116 has available memory to store a new or additional doc ID 114. Index processor 122 may check the available space and/or used space of the memory block 116 to make this determination. In an embodiment, it may be known that a document ID 114 uses 32 bits of memory. Then for example, index processor 122 may determine if a memory block has more or less than 32 bits of memory” (Paragraph 31).
	The examiner further notes that due to the diction of “or” in parent dependent claim 13 (See “wherein the data capacity changes depending on a total data amount of one or more text strings or the number of documents of the plurality of documents, which is stored in a storage device storing the one or more text strings showing a feature of a document for each of a plurality of the documents”), the aforementioned data amount is purely optional and does not trigger when parent dependent claim 13 is interpreted as being based on the number of documents.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schreter’s would have allowed Minowa’s and Mao’s to provide a method for reducing resources when processing documents, as noted by Schreter (Paragraph 1).

Regarding claim 15, Minowa and Mao do not explicitly teach a document processing apparatus comprising:
A)  wherein as the number of documents of the plurality of documents is increased, the data capacity is decreased.
	Schreter, however, teaches “wherein as the number of documents of the plurality of documents is increased, the data capacity is decreased” as “Disclosed herein are system, method, and computer program product embodiments for inverted indexing. An embodiment operates by receiving a request to add a new document identifier (doc ID) to an inverted index. A memory block corresponding to where the doe ID is to be added is determined or located, and the available space remaining in the memory block is determined. If the memory block has available space, the doc ID is added to the memory block” (Abstract), “If document 106 includes a value 110 (e.g., in a particular field 112 or document text), then document processor 120 may send the doe ID 114 and value 110 (and field 112 or associated IX 104, if necessary) to index processor 104” (Paragraph 29), and “indexing system 102 determines whether the memory block has available space for the doc ID. For example, index processor 122 may determine if memory block 116 has available memory to store a new or additional doc ID 114. Index processor 122 may check the available space and/or used space of the memory block 116 to make this determination. In an embodiment, it may be known that a document ID 114 uses 32 bits of memory. Then for example, index processor 122 may determine if a memory block has more or less than 32 bits of memory” (Paragraph 31).
	The examiner further notes that the secondary reference of Schreter teaches that data space (i.e. capacity) of a memory block that houses indexed data (including text) of multiple documents decreases when a new doc ID is to be added to an index that houses multiple doc ID(s) (i.e. is based on the number of documents). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schreter’s would have allowed Minowa’s and Mao’s to provide a method for reducing resources when processing documents, as noted by Schreter (Paragraph 1).
Response to Arguments
14.	Applicant’s arguments with respect to claims 1-2 and 4-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied art of Mao, Graff, and Schreter).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170228449 issued to Cui et al. on 10 August 2017.  The subject matter disclosed therein is pertinent to that of claims 1-2 and 4-18 (e.g., methods for partial indexing).
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 29, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168